Exhibit 10.34

 

   MARCHEX, INC.    Grant No.:             NONSTATUTORY STOCK OPTION NOTICE   

This Notice evidences the award of nonstatutory stock options (each, an “Option”
or collectively, the “Options”) that have been granted to you, [NAME], subject
to and conditioned upon your agreement to the terms of the attached Nonstatutory
Stock Option Agreement (the “Agreement”). The Options entitle you to purchase
shares of Class B common stock, par value $0.01 per share (“Common Stock”), of
Marchex, Inc., a Delaware corporation (the “Company”), under the Marchex, Inc.
2012 Stock Incentive Plan (the “Plan”). The number of shares you may purchase
and the exercise price at which you may purchase them are specified below. This
Notice constitutes part of and is subject to the terms and provisions of the
Agreement and the Plan, which are incorporated by reference herein. You must
return an executed copy of this Notice to the Company within 30 days of the date
hereof. If you fail to do so, the Options may be rendered null and void in the
Company’s discretion.

Grant Date: [GRANT DATE] (the “Grant Date”).

Number of Options: [NUMBER] Options, each permitting the purchase of one Share.

Exercise Price: [PRICE] per share.

Expiration Date: The Options expire at 5:00 p.m. Eastern Time on the last
business day coincident with or prior to the 10th anniversary of the Grant Date
(the “Expiration Date”), unless fully exercised or terminated earlier.

Exercisability Schedule:

[TIME BASED] Subject to the terms and conditions described in the Agreement, the
Options become exercisable in accordance with the schedule below:

 

  (a) 25% of the Options become exercisable on the first anniversary of the
Grant Date (the “Initial Vesting Date”), and

 

  (b) 6.25% of the Options become exercisable on the date three months after the
Initial Vesting Date and on such date every third month thereafter, through the
fourth anniversary of the Grant Date.

[EXECS ONLY - PERFORMANCE BASED] Subject to the terms and conditions described
in the Agreement, one hundred percent (100%) of the Options shall become
exercisable on the later of (a) the 12 (tranche a), 21 (tranche b) or 30
(tranche c) month anniversary of the Grant Date, and (b) the last day of the
first 20 consecutive trading day period after the Grant Date during which the
average closing price of the Shares over such period is equal to or greater than
$[        ] (tranche a), $[        ] (tranche b) or $[        ] (tranche c).

Acceleration Events: The extent to which you may purchase shares under the
Options may be accelerated in the following circumstances:

[CERTAIN EMPLOYEES] Fifty percent (50%) of the total shares not already vested
as of the date of a Change in Control (as such term is defined in the Plan)
shall become immediately vested upon such Change in Control.

[EXECS ONLY - TIME/PERFORMANCE BASED]

 

  •  

One hundred percent (100%) of the Options not already exercisable will become
immediately exercisable upon the occurrence of both (a) a Change in Control,
(b) followed by the earliest to occur of (i) a termination of your Service
without Cause by the Company or any successor thereto, (ii) a Diminution in
Duties, or (iii) the 12 month anniversary of the occurrence of the Change in
Control so long as your Service with the Company is continuous from the Grant
Date through such date.



--------------------------------------------------------------------------------

The extent to which the Options are exercisable as of a particular date is
rounded down to the nearest whole share. However, exercisability is rounded up
to 100% on the [fourth] anniversary of the Grant Date.

 

MARCHEX, INC. By:  

 

Date:  

 

I acknowledge that I have carefully read the attached Agreement and prospectus
for the Plan and agree to be bound by all of the provisions set forth in these
documents.

 

Enclosures:   Nonstatutory Stock Option Agreement     OPTIONEE   Prospectus    
    Exercise Form    

 

      Date:  

 



--------------------------------------------------------------------------------

Grant No.:         

NONSTATUTORY STOCK OPTION AGREEMENT

UNDER THE

MARCHEX, INC. 2012 STOCK INCENTIVE PLAN

1. Terminology. Capitalized terms used in this Agreement are defined in the
correlating Stock Option Notice, the Plan, and/or the Glossary at the end of the
Agreement.

2. Exercise of Options.

(a) Exercisability. The Options will become exercisable in accordance with the
Exercisability Schedule set forth in the Stock Option Notice, so long as you are
in the Service of the Company from the Grant Date through the applicable
exercisability dates. None of the Options will become exercisable after your
Service with the Company ceases, unless the Stock Option Notice provides
otherwise with respect to exercisability that arises as a result of your
cessation of Service.

(b) Right to Exercise. You may exercise the Options, to the extent exercisable,
at any time on or before 5:00 p.m. Eastern Time on the Expiration Date or the
earlier termination of the Options, unless otherwise provided under applicable
law. Notwithstanding the foregoing, if at any time the Administrator determines
that the delivery of Shares under the Plan or this Agreement is or may be
unlawful under the laws of any applicable jurisdiction, or Federal, state or
foreign securities laws, the right to exercise the Options or receive Shares
pursuant to the Options shall be suspended until the Administrator determines
that such delivery is lawful. If at any time the Administrator determines that
the delivery of Shares under the Plan or this Agreement is or may violate the
rules of the national securities exchange on which the shares are then listed
for trade, the right to exercise the Options or receive Shares pursuant to the
Options shall be suspended until the Administrator determines that such exercise
or delivery would not violate such rules. Section 3 below describes certain
limitations on exercise of the Options that apply in the event of your death,
Total and Permanent Disability, or termination of Service. The Options may be
exercised only in multiples of whole Shares and may not be exercised at any one
time as to fewer than one hundred Shares (or such lesser number of Shares as to
which the Options are then exercisable). No fractional Shares will be issued
under the Options.

(c) Exercise Procedure. In order to exercise the Options, you must provide the
following items to the Secretary of the Company or his or her delegate before
the expiration or termination of the Options:

 

  (i) notice, in such manner and form as the Administrator may require from time
to time, specifying the number of Shares to be purchased under the Options;

 

  (ii) full payment of the Exercise Price for the Shares or properly executed,
irrevocable instructions, in such manner and form as the Administrator may
require from time to time, to effectuate a broker-assisted cashless exercise,
each in accordance with Section 2(d) of this Agreement; and

 

  (iii) full payment of applicable withholding taxes pursuant to Section 7 of
this Agreement.

 

- 1 -



--------------------------------------------------------------------------------

An exercise will not be effective until the Secretary of the Company or his or
her delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies with all applicable federal, state and foreign
securities laws. Notwithstanding the foregoing, if the Administrator permits
payment by means of delivering properly executed, irrevocable instructions, in
such manner and form as the Administrator may require from time to time, to
effectuate a broker-assisted cashless exercise and such instructions provide for
sale of Shares under a limit order rather than at the market, the exercise will
not be effective until the earlier of the date the Company receives delivery of
cash or cash equivalents in full payment of the Exercise Price or the date the
Company receives confirmation from the broker that the sale instruction has been
fulfilled, and the exercise will not be effective unless the earlier of such
dates occurs on or before termination of the Options.

(d) Method of Payment. You may pay the Exercise Price by:

 

  (i) delivery of cash, certified or cashier’s check, money order or other cash
equivalent acceptable to the Administrator in its discretion;

 

  (ii) a broker-assisted cashless exercise in accordance with Regulation T of
the Board of Governors of the Federal Reserve System through a brokerage firm
designated or approved by the Administrator;

 

  (iii) subject to such limits as the Administrator may impose from time to
time, tender (via actual delivery or attestation) to the Company of other shares
of Common Stock of the Company which have a Fair Market Value on the date of
tender equal to the Exercise Price;

 

  (iv) at the discretion of the Administrator, your delivery of a personal
recourse note bearing interest at a fair market interest rate in accordance with
applicable accounting practice for such note, or at 100% of the applicable
Federal rate (“AFR”) as defined in Code section 1274(d) if the AFR is greater
than a fair market interest rate;

 

  (v) any other method approved by the Administrator; or

 

  (vi) any combination of the foregoing.

(e) Issuance of Shares upon Exercise. The Company shall issue to you the Shares
underlying the Options you exercise as soon as practicable after the exercise
date, subject to the Company’s receipt of the aggregate exercise price and the
requisite withholding taxes, if any. Upon issuance of such Shares, the Company
may deliver, subject to the provisions of Section 7 below, such Shares on your
behalf electronically to the Company’s designated stock plan administrator or
such other broker-dealer as the Company may choose at its sole discretion,
within reason, or may retain such Shares in uncertificated book-entry form. Any
share certificates delivered will, unless the Shares are registered or an
exemption from registration is available under applicable federal and state law,
bear a legend restricting transferability of such Shares.

3. Termination of Service.

(a) Termination of Unexercisable Options. If your Service with the Company
ceases for any reason, the Options that are then unexercisable, after giving
effect to any exercise acceleration provisions set forth on the Stock Option
Notice, will terminate immediately upon such cessation.

(b) Exercise Period Following Termination of Service. If your Service with the
Company ceases for any reason other than discharge for Cause, the Options that
are then exercisable, after giving effect to any exercise acceleration
provisions set forth on the Stock Option Notice, will terminate upon the
earliest of:

(i) the expiration of 90 days following such cessation, if your Service ceases
on account of (1) your termination by the Company other than a discharge for
Cause, or (2) your voluntary termination other than for Total and Permanent
Disability or death;

 

- 2 -



--------------------------------------------------------------------------------

(ii) the expiration of 12 months following such cessation, if your Service
ceases on account of your Total and Permanent Disability or death;

(iii) the expiration of 12 months following your death, if your death occurs
during the periods described in clauses (i) or (ii) of this Section 3(b), as
applicable; or

(iv) the Expiration Date.

In the event of your death, the exercisable Options may be exercised by your
executor, personal representative, or the person(s) to whom the Options are
transferred by will or the laws of descent and distribution. In the event you
experienced a Total and Permanent Disability prior to the end of the next
vesting period, you shall receive a pro rata portion of the additional vesting
based upon the number of days of such vest period prior to the date of your
Total and Permanent Disability.

(c) Misconduct. The Options will terminate in their entirety, regardless of
whether the Options are then exercisable, immediately upon your discharge from
Service for Cause, or upon your commission of any of the following acts during
the exercise period following your termination of Service: (i) fraud on or
misappropriation of any funds or property of the Company, or (ii) your breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation, assignment of inventions, or other similar agreement executed
by you for the benefit of the Company, as determined by the Administrator, which
determination will be conclusive.

(d) Change in Status. In the event that your Service is with a business, trade
or entity that, after the Grant Date, ceases for any reason to be part or an
Affiliate of the Company, your Service will be deemed to have terminated for
purposes of this Section 3 upon such cessation if your Service does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

4. Leave of Absence. The absence from work with the Company or with an Affiliate
because of a temporary disability (any disability other than a Total and
Permanent Disability), or due to a leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated such employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide.

5. Nontransferability of Options. These Options and, before exercise, the
underlying Shares, are nontransferable otherwise than by will or the laws of
descent and distribution and, during your lifetime, the Options may be exercised
only by you or, during the period you are under a legal disability, by your
guardian or legal representative. Except as provided above, the Options and,
before exercise, the underlying Shares, may not be assigned, transferred,
pledged, hypothecated, subjected to any “put equivalent position,” “call
equivalent position” (as each preceding term is defined by Rule 16(a)-1 under
the Securities Exchange Act of 1934), or short position, or disposed of in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

 

- 3 -



--------------------------------------------------------------------------------

6. Nonqualified Nature of the Options. The Options are not intended to qualify
as incentive stock options within the meaning of Code section 422, and this
Agreement shall be so construed. You hereby acknowledge that, upon exercise of
the Options, you will recognize compensation income in an amount equal to the
excess of the then Fair Market Value of the Shares over the Exercise Price and
must comply with the provisions of Section 7 of this Agreement with respect to
any tax withholding obligations that arise as a result of such exercise.

7. Withholding of Taxes.

(a) At the time the Options are exercised, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll or any other payment of any kind due to you and otherwise agree to make
adequate provision for foreign, federal, state and local taxes required by law
to be withheld, if any, which arise in connection with the Options. The Company
may require you to make a cash payment to cover any withholding tax obligation
as a condition of exercise of the Options or issuance of share certificates
representing Shares.

(b) The Administrator may, in its sole discretion, permit you to satisfy, in
whole or in part, any withholding tax obligation which may arise in connection
with the Options either by electing to have the Company withhold from the Shares
to be issued upon exercise that number of Shares, or by electing to deliver to
the Company already-owned shares, in either case having a Fair Market Value not
in excess of the amount necessary to satisfy the statutory minimum withholding
amount due.

8. Adjustments. The Administrator may make various adjustments to your Options,
including adjustments to the number and type of securities subject to the
Options and the Exercise Price, in accordance with the terms of the Plan. The
effect of a Change in Control (as defined in the Plan) or similar transaction on
your Options is described in Section 7 of the Plan.

9. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement will alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between you and the Company, or as a
contractual right for you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the failure of any of the
Options to become exercisable or any other adverse effect on your interests
under the Plan.

10. No Rights as a Stockholder. You shall not have any of the rights of a
stockholder with respect to the Shares until such Shares have been issued to you
upon the due exercise of the Options. No adjustment will be made for dividends
or distributions or other rights for which the record date is prior to the date
such Shares are issued.

11. The Company’s Rights. The existence of the Options shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company’s assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

12. Entire Agreement. This Agreement, together with the correlating Stock Option
Notice and the Plan, plus any employment, service or other agreement between you
and the Company or an Affiliate applicable to the award, contain the entire
understanding and agreement between you and the Company or an Affiliate with
respect to the subject matter contained herein

 

- 4 -



--------------------------------------------------------------------------------

or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among you and the Company or an Affiliate with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of this Agreement, the correlating Stock Notice and the Plan shall survive any
exercise of the Option and shall remain in full force and effect.

13. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Shares as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by you and the Company.

14. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Any conflict
between the terms of this Agreement and the Plan shall be resolved in accordance
with the terms of the Plan. In the event of any ambiguity in this Agreement or
any matters as to which this Agreement is silent, the Plan shall govern. A copy
of the Plan is available upon request to the Administrator and is available at
http://intranet.marchex.com.

15. Section 409A. This Agreement and the Options granted hereunder are intended
to be exempt from, or otherwise comply with, Section 409A of the Code. This
Agreement and the Options shall be administered, interpreted and construed in a
manner consistent with this intent. Nothing in the Plan or this Agreement shall
be construed as including any feature for the deferral of compensation other
than the deferral of recognition of income until the exercise of the Options.
Should any provision of the Plan or this Agreement be found not to comply with,
or otherwise be exempt from, the provisions of Section 409A of the Code, it may
be modified and given effect, in the sole discretion of the Administrator and
without requiring your consent, in such manner as the Administrator determines
to be necessary or appropriate to comply with, or to effectuate an exemption
from, Section 409A of the Code. The foregoing, however, shall not be construed
as a guarantee or warranty by the Company of any particular tax effect to you.

16. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Options, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

17. Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals. Except as otherwise permitted by Section 409A of
the Code, any reimbursement to which Optionee is entitled pursuant to this
paragraph shall (a) be paid no later than the last day of Optionee’s taxable
year following the taxable year in which the expense was incurred, (b) not be
affected by the amount of expenses eligible for reimbursement in any other
taxable year, and (c) not be subject to liquidation or exchange for another
benefit.

18. Governing Law. The validity, construction, and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect

 

- 5 -



--------------------------------------------------------------------------------

hereto will be brought in the federal or state courts in the district which
includes the city or town in which the Company’s principal executive office is
located, and you hereby agree and submit to the personal jurisdiction and venue
thereof.

19. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

{Glossary begins on next page}

 

- 6 -



--------------------------------------------------------------------------------

GLOSSARY

(a) “Administrator” means the Board or the committee(s) or officer(s) appointed
by the Board that have authority to administer the Plan.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Marchex, Inc. For
this purpose, “control” means ownership of 50% or more of the total combined
voting power or value of all classes of stock or interests of the entity.

(c) [Definition for general “cause” - “Cause” has the meaning ascribed to such
term or words of similar import in your written employment or service contract
with the Company as in effect at the time at issue and, in the absence of such
agreement or definition, means your (i) conviction of, or plea of nolo
contendere to, a felony or crime involving moral turpitude; (ii) fraud on or
misappropriation of any funds or property of the Company, any affiliate,
customer or vendor; (iii) personal dishonesty, incompetence, willful misconduct,
willful violation of any law, rule or regulation (other than minor traffic
violations or similar offenses) or breach of fiduciary duty which involves
personal profit; (iv) willful misconduct in connection with your duties or
willful failure to perform your responsibilities in the best interests of the
Company; (v) illegal use or distribution of drugs; (vi) violation of any Company
rule, regulation, procedure or policy; or (vii) breach of any provision of any
employment, non-disclosure, non-competition, non-solicitation or other similar
agreement executed by you for the benefit of the Company, all as determined by
the Administrator, which determination will be conclusive.] [Definition for
double trigger CIC] - “Cause” means that the Company’s Board of Directors has
reasonably determined in good faith that any one or more of the following has
occurred: (i) you shall have been convicted of, or shall have pleaded guilty or
nolo contendere to, any felony; (ii) you shall have willfully failed or refused
to carry out the reasonable and lawful instructions of the Board (other than as
a result of illness or disability) concerning duties or actions consistent with
your then current position in a timely manner and otherwise in a manner
reasonable acceptable to the Board and such failure or refusal shall have
continued for a period of ten (10) days following written notice from the Board
describing such failure or refusal in reasonable detail; (iii) you shall have
breached any material provision of your confidentiality and assignment of
inventions agreement; or (iv) you shall have committed any material fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or other act
of dishonesty against the Company.]

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Company” includes Marchex, Inc. and its Affiliates, except where the
context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Marchex, Inc.

(f) “Diminution in Duties” means the occurrence of any of the following events
without your express written consent: (i) a material diminution in the nature or
scope of your duties, responsibilities, authority, powers or functions as
compared to your duties, responsibilities, authority, powers or functions
immediately prior to the Change in Control; (ii) you cease being (a) an
executive officer of a publicly-traded company, or (b) a Section 16 reporting
person under the Exchange Act; (iii) a material reduction in your annual base
salary; or (iv) the relocation of the office at which you are to perform your
duties and responsibilities to a location more than sixty (60) miles from
Seattle, Washington.

(g) “Service” means your employment or other service relationship with the
Company and its Affiliates. Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business or entity with which you are employed
or otherwise have a service relationship is not the Company or its successor or
an Affiliate of the Company or its successor.

 

- 7 -



--------------------------------------------------------------------------------

(h) “Shares” mean the shares of Common Stock underlying the Options.

(i) “Stock Option Notice” means the written notice evidencing the award of the
Options that correlates with and makes up a part of this Agreement.

(j) “Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. The Administrator may require such proof of Total and Permanent
Disability as the Administrator in its sole discretion deems appropriate and the
Administrator’s good faith determination as to whether you are totally and
permanently disabled will be final and binding on all parties concerned.

(k) “You”; “Your”. “You” or “your” means the recipient of the award of Options
as reflected on the Stock Option Notice. Whenever the Agreement refers to “you”
under circumstances where the provision should logically be construed, as
determined by the Administrator, to apply to your estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, the word “you” shall be deemed to
include such person.

 

- 8 -



--------------------------------------------------------------------------------

EXERCISE FORM

Administrator of 2012 Stock Incentive Plan

c/o Office of the Corporate Secretary

Marchex, Inc.

Gentlemen:

I hereby exercise the Options granted to me on             ,     , by Marchex,
Inc. (the “Company”), subject to all the terms and provisions of the applicable
grant agreement and of the Marchex, Inc. 2012 Stock Incentive Plan (the “Plan”),
and notify you of my desire to purchase                  shares of Common Stock
of the Company at a price of $         per share pursuant to the exercise of
said Options.

Total Amount Enclosed: $        

 

Date:  

 

   

 

      (Optionee)         Received by MARCHEX, INC. on        
                                                                     
                           ,  

         

      By:  

 